Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Status of Claims
1. 	Applicant's amendment dated June 18th, 2021 responding to the Office Action February 18th, 2021 provided in the rejection of claims 1-14.
2.	Claims 1, 3, 5, 7-8, 12 and 14 are amended and claims 15-24 are newly added.
3.	Claims 1 -24 are pending in the application, of which claims 1, 8 and 15 are in independent form and which have been fully considered by the examiner.  Claims 5, 12, 19 and 24 are objected to.

Response to Amendments
4.	(A) Regarding Double Patenting rejection: Double Patenting rejection raised in previous office action are maintained as below.
(B)  Regarding art rejection: Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection.  Please refer Brugler et al. (US Pub. No. 2013/0013248 A1).

Examiner Notes


 Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,528,343. Although the claims at issue are not identical, they are not patentably distinct from each other because 1-4 of US Patent No. 10,528,343 recites the elements of claims 1-14 of instant application 16/735,407.


16/735,407
U.S. Patent No. 10,528,343

1. A method for displaying code objects of a source installation of an application to be 5transformed into a target installation of the application, comprising: 




   providing, by a computing device, a heat map interface in which characteristics of the source installation of the application are displayed;
 
displaying, by the computing device, a first region within the heat map interface representative of the source installation of the application; 

displaying, by the computing device, a first plurality of sub-regions within the first region, each sub-region corresponding to a category of code objects of the source installation, and each sub-region having a displayed area proportional to a value of a first characteristic of the category of code objects and a displayed color selected from a predetermined plurality of colors according to a value of a second characteristic of the category of code objects; 

receiving a selection of a first sub-region of the first plurality of sub-regions via an input device of the computing device, the first sub-region corresponding to a first category of code objects; and 

replacing, in response to the selection of the first sub-region, the display of the first region with a display of the first sub-region and a second plurality of sub-regions within the first sub-region, each of the second plurality of sub-regions corresponding to a sub-category of the first category of code objects of the selected first sub-region, and each of the second plurality  of sub-regions having a displayed area proportional to a value of the first characteristic of the corresponding sub-category and a displayed color selected from a predetermined plurality of colors according to a value of the second characteristic of the corresponding sub-category. 


1.  A method for displaying code objects of a source installation of an application to be transformed automatically into a target installation of the 
application, comprising:
 



providing, by a computing device, a heat map interface in which characteristics of a source installation are displayed;  

displaying, by the computing device, a first region within the heat map interface representative of the source installation;  

displaying, by the computing device, a first plurality of sub-regions within the first region, each 
sub-region corresponding to a category of code objects of the source installation, each sub-region having a size proportional to a value of a first 
characteristic of the category of code objects and a color selected from a predetermined plurality of colors according to a value of a second 
characteristic of the category of code objects; 

 
receiving a selection of a first sub-region of the first plurality of sub-regions via an input device of the computing device, the first sub-region corresponding to a first category of code objects;  

in response to the selection of the first sub-region, replacing the display of the first region with a display of the first sub-region and a second plurality of sub-regions within the first sub-region, each of the second plurality of sub-regions corresponding to a sub-category of the first category of code objects of the selected first sub-region, and each of the second plurality of sub-regions having a size proportional to a value of the first characteristic of the corresponding subcategory and a color selected from a predetermined plurality of colors according to a value of the second characteristic of the corresponding sub-category; 

5. The method of claim 1, further comprising: receiving, by the computing device, a selection of a second sub-region of the second plurality of sub-regions and a transformation action to be performed on code objects of the second sub-region; 
    adding an identification of the transformation action to entries, in a list of code objects of the source installation, corresponding to each code object of the second sub-region; and applying the transformation action to the code objects of the second sub-region.


   receiving, by the computing device, a section of a second sub-region of the second plurality of sub-region and a transformation action to be performed on code objects of the second sub-region;  and 
    adding, by the computing device, an identification of the transformation action to entries, in a list of code objects of the source installation, corresponding to each code object of the second sub-region;
2. The method of claim 1, wherein the first characteristic comprises a number of entry points of the corresponding region or sub-region.

3. The method of claim 2, wherein an entry point comprises an input to or output from a code object in a different region or sub-region.


6. The method of claim 1, wherein the first characteristic comprises a number of code objects within the corresponding region or sub-region.


wherein the first characteristic comprises a number of entry points of the corresponding region or sub-region and a number of code objects within the 
corresponding region or sub-region, each entry point comprising an input to or output from a code object in a different region or sub-region;  and 



4. The method of claim 1, wherein the second characteristic comprises an identifier of a number of differences between code objects of the source installation and code objects of the target installation within the corresponding region or sub-region.


wherein the second characteristic comprises an identifier of a number of differences between code objects of the source installation and code objects of the target installation within the corresponding region or sub-region. 

7. The method of claim 1, wherein the first characteristic comprises a number of code objects within the corresponding region or sub-region that are identified as capable of automatic or semi- automatic transformation.

2.  The method of claim 1, wherein the first characteristic comprises a number of code objects within the corresponding region or sub-region identified as capable of automatic or semi-automatic transformation. 

 

8. A system for displaying code objects of a source installation of an application to be transformed into a target installation of the application, comprising: an analysis agent, and a display device; wherein the display device is configured to:

Claims 8-14 recite the limitations similar to claims 1-7.





 
3.  A system for displaying code objects of a source installation of an application to be transformed automatically into a target installation of the 
application, comprising:


Claims 3-4 recite the limitations similar to claims 1-2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Pub. No. 2017/0090916 A1 – art of record – herein after Nishikawa) in view of Katkere et al. (US Pub. No. 2016/0092204 A1 –art of record – herein after Katkere) and in view of Brugler et al. (US Pub. No. 2013/0013248 A1 –IDS filed on 9/30/2020– herein after Brugler).


Regarding claim 1. 
Nishikawa discloses 
A method for displaying code objects of a source installation of an application to be transformed into a target installation of the application (The software structure analysis apparatus converts the dependency relationships between the source code units into dependency relationships between the logical blocks – See paragraph [0006]; the software map 141 of FIG. 9, many of the blocks include nodes of a few patterns.  In such a block, a directory corresponds to a set of units of processing that are executed in the same period (function). – See paragraphs [0102]), comprising: 
providing, by a computing device, a heat map interface in which characteristics of the source installation of the application are displayed (generating a heat map and calculating directory evaluation values, the visualization control unit 124 generates a source code unit count table 137, based on the cluster table 135 – See paragraphs [0100-0106]); 
displaying, by the computing device, a first region within the heat map interface representative of the source installation of the application (Figs. 9-11, directories or first region and paragraphs [0101, 0105-0106]); 
displaying, by the computing device, a first plurality of sub-regions within the first region (Figs. 9-11, files within directory or sub-regions within the first region – See blocks 141a-b), each sub-region corresponding to a category of code objects of the source installation (directory and files – See Fig. 9 and 10), and each sub-region having a displayed area proportional to a value of a first characteristic of the category of code objects (calculate evaluation value of each directory – see Fig. 18 steps S14 and S15) and a displayed color selected from a predetermined plurality of colors according to a value of a second characteristic of the category of code objects (Each node on the software map is displayed in a visual representation (for example, color, pattern, shape, size, and so on) corresponding to the directory to which the corresponding source code unit belongs – See paragraph [0073] and Fig. 6); 
receiving a selection of a first sub-region of the first plurality of sub-regions via an input device of the computing device (select a record from the cluster table – See paragraphs [0163-0164]), the first sub-region corresponding to a first category of code objects (The visualization control unit 124 sorts the directories in and 
Nishikawa do not discloses
replacing, in response to the selection of the first sub-region,  the display of the first region with a display of the first sub-region and a second plurality of sub-regions within the first sub-region, each of the second plurality of sub-regions corresponding to a sub-category of the first category of code objects of the selected first sub-region, and each of the second plurality 2Application No.: 16735407Attorney's Docket No.: 014316.012US2 of sub-regions having a displayed area proportional to a value of the first characteristic of the corresponding sub-category and a displayed color selected from a predetermined plurality of colors according to a value of the second characteristic of the corresponding sub-category.
Katkere discloses 
replacing, in response to the selection of the first sub-region,  the display of the first region with a display of the first sub-region and a second plurality of sub-regions within the first sub-region (a first visual analyzer component in a first package can include bar chart v1 and a second visual analyzer component in a second package (updated version of the same package) can include bar chart v2 where bar chart v2 has an improved color scheme enhancement and where bar chart v2 is to replace bar chart v1 – See paragraphs [0051-0054]), each of the second plurality of sub-regions corresponding to a sub-category of the first category of code objects of the selected first sub-region (the second version of the software package can have multiple components where one or more components have a different version compared to the components in the first version of the software package.  For example, second 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Katkere’s teaching into Nishikawa’s invention because incorporating Katkere’s teaching would enhance Nishikawa to enable to replace the first version of the particular package with second version of package as suggested by Katkere (paragraphs [0052-0054]).
Nishikawa and Katkere do not disclose
 each of the second plurality 2Application No.: 16735407Attorney's Docket No.: 014316.012US2 of sub-regions having a displayed area proportional to a value of the first characteristic of the corresponding sub-category.
Burgler discloses 
each of the second plurality 2Application No.: 16735407Attorney's Docket No.: 014316.012US2 of sub-regions having a displayed area proportional to a value of the first characteristic of the corresponding sub-category (subsequent to attempting to identify the trend and based on the additional display of the additional set of comparison heat maps and the indications of the additional values, identifying the trend relating the initial target area and the additional target area – See paragraphs [0015-0016]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Burgler’s teaching into Nishikawa’s and Katkere’s inventions because incorporating Burgler’s teaching would enhance Nishikawa and 

Regarding claim 2, the method of claim 1, 
Nishikawa discloses
wherein the first characteristic comprises a number of entry points of the corresponding region or sub-region (In the heat map 142a, each row corresponds to a directory label, and each column corresponds to a cluster ID.  A white or black symbol (a binary symbol) is arranged in a position specified by one directory label and one cluster ID, depending on the number of source code units belonging to the directory and belonging to the cluster – See paragraph [0112]).  

Regarding claim 4, the method of claim 1, 
Brugler discloses 
wherein the second characteristic comprises an identifier of a number of differences between code objects of the source installation and code objects of the target installation within the corresponding region or sub-region (Additional target area(s) 116 are area(s) of primary heat map 106 that are different from initial target area(s) 110 – See paragraph [0034]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Brugler’s teaching into Nishikawa’s and Katkere’s inventions because incorporating Brugler’s teaching would enhance Nishikawa and Katkere to enable to compare the specified target area(s) against a repository of heat 

Regarding claim 6, the method of claim 1, 
Nishikawa discloses 
wherein the first characteristic comprises a number of code objects within the corresponding region or sub-region (a number of code units belonging to the one directory in each of the plurality of clusters – See paragraph [0011]).  

Regarding claim 8
Nishikawa and Katkere and Burgler disclose
A system for displaying code objects of a source installation of an application to be transformed into a target installation of the application (the software map 141 of FIG. 9, many of the blocks include nodes of a few patterns.  In such a block, a directory corresponds to a set of units of processing that are executed in the same period (function). – See paragraphs [0102], Nishikawa), comprising:
an analysis agent, and a display device (analysis apparatus including visualization control unit — See Fig. 3, Nishikawa);
wherein the display device (display device – See Fig. 2, block 111) is configured to:
Regarding claim 8, recites the same limitations as rejected claim 1 above.
Regarding claim 9, recites the same limitations as rejected claim 2 above.
Regarding claim 11, recites the same limitations as rejected claim 4 above.
Regarding claim 13, recites the same limitations as rejected claim 6 above.

Regarding claim 15.
Nishikawa and Katkere and Burgler disclose
A non-transitory software installation device storing processor-executable instructions configured to cause a computing device to display code objects of a source installation of an application to be transformed into a target installation of the application by executing a method comprising:
Regarding claim 15, recites the same limitations as rejected claim 1 above.
Regarding claim 16, recites the same limitations as rejected claim 2 above.
Regarding claim 18, recites the same limitations as rejected claim 4 above.
Regarding claim 20, recites the same limitations as rejected claim 6 above.

Regarding claim 23, the method of claim 1, 
Nishikawa discloses 
wherein the first characteristic comprises a number of clusters within the corresponding region or sub-region (number of clusters – See paragraphs [0047-0048]).

9.	Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa and Katkere and Brugler as applied to claims 1 and 14 respectively above, and further in view of Dingman (US Pub. No. 2016/0321307 A1 — IDS filed on 9/30/2020 — herein after Dingman).

Regarding claim 3, the method of claim 2,
Dingman discloses
wherein an entry point comprises an input to or output from a code object in a different region or sub-region (A mapping region arranged between the source and target schema representations may be used to graphically and functionally link the elements of the source and target schemas — See paragraph [0015)).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Dingman’s teaching into Nishikawa’s and Katkere’s and Brugler’s inventions because incorporating Dingman’s teaching would enhance Nishikawa and Katkere and Brugler to enable to map a variety of different data sources and data targets as suggested by Dingman (paragraph [0169]).

Regarding claim 10, recites the same limitations as rejected claim 3 above.
Regarding claim 17, recites the same limitations as rejected claim 3 above.

10.	Claims 7, 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa and Katkere and Brugler as applied to claims 1, 8 and 15 respectively above, and further in view of Araya et al. (US pub. No. 2015/0234642 A1 – art of record – herein after Araya).

Regarding claim 7, the method of claim 6, 
Araya discloses 
wherein the first characteristic comprises a number of code objects within the corresponding region or sub-region that are identified as capable of automatic or semi-automatic transformation (Code separation is the process of identifying which portions of the source code of the original application map to different portions of a target architecture — see paragraph [0030]. We turn now to the automation of code separation. FIG. 1 is an exemplary context diagram 100 for code separation with semantic guarantees. Specifically, an automated software application transformation may be considered in terms of moving from concrete terms to abstract terms, as represented by the horizontal dotted line - See paragraph [0035)).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Araya’s teaching into Nishikawa’s and Katkere’s and Brugler’s inventions because incorporating Araya’s teaching would enhance Nishikawa and Katkere and Brugler to enable to perform automated code transformation of software application as suggested by Araya (paragraphs [0021-0022]).
Regarding claim 14, recites the same limitations as rejected claim 7 above.
Regarding claim 21, recites the same limitations as rejected claim 7 above.

Regarding claim 22, the method of claim 1, 
Araya discloses 
wherein the first characteristic comprises a frequency of access of functional areas of the application to be transformed into the target installation of the application (Once the code separation function 108 has identified how code from the original application is to be mapped to components in the target architecture, a code 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Araya’s teaching into Nishikawa’s and Katkere’s  and Brugler’s inventions because incorporating Araya’s teaching would enhance Nishikawa and Katkere and Brugler to enable to perform automated code transformation of software application as suggested by Araya (paragraphs [0021-0022]).

Allowable Subject Matter
11.	Claims 5, 12, 19 and 24 are objected to and would be allowable if rewritten in independent form including all of the limitations of the claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akkiraju et al. (US Pub. No. 2010/0082407 A1) discloses a plurality of correlations is inferred among said models using daisy-chain analyses that navigate the hub and spoke network of models, and heat map is generated.  Heat map analysis, application shortfall analysis, organization shortfall analysis, solution analysis, and business case analysis are performed – See Abstract and specification for more details.
Cao et al. (US Pub. No. 2010/0082386 A1) discloses a method and system for analyzing business performance and opportunities by generating one or more series of heat map views of business components by a plurality of dimensions associate information related to a plurality of dimensions with one or more business components; define one or more dimensions from the plurality of dimensions; generate one or more series of heat map views of the said business components by said defined one of more dimensions; and present said series of heat map views of the business components – See Abstract and specification for more details.
Panetta et al. (US Pub. No. 2019/0279402 A1) discloses the method includes receiving a target image, and determining dominant source colors.  The method further includes transforming the target image into a color model including a target luminance component and a target color information component – See Abstract and specification for more details.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192